Citation Nr: 1525473	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-06 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to July 1962 and from January 1963 to June 1982.  He died in December 1991, and the appellant is seeking benefits as his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

The Board notes that the claim for service connection for the cause of the Veteran's death was previously considered and denied in a June 1992 rating decision.  However, additional service personnel records have since been obtain verifying that the Veteran served in Vietnam from September 25, 1966, to September 5, 1967.  In March 2011, the AOJ also obtained a January 1963 Report of Medical History and a duplicate copy of the January 1963 service entrance examination report.  These records were not associated with the claims file when VA first decided the issue in the June 1992 rating decision and are deemed relevant to the claim on appeal.  See FED. R. EVID. 401(a) (Relevant evidence is that which 'has any tendency to make a fact more or less probable than it would be without the evidence.'); see also Black's Law Dictionary 579 (Deluxe 7th ed. 1999).  Accordingly, the claim will be adjudicated on a de novo basis rather than on the basis of whether new and material evidence has been received. See 38 C.F.R. § 3.156(c) (2014).  

In February 2013, the appellant submitted a request for an extension of 90 days to review the Veteran's military and medical records she received from Camp Zama, Japan.  The AOJ accepted that correspondence in lieu of a VA Form 9 (Substantive Appeal) and certified the case to the Board in September 2013.  

The Virtual VA electronic claims file contains duplicate copies of evidence already associated with the physical claims file.  There are no documents in the Virtual Benefits Management System (VBMS) and file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  



REMAND

The AOJ sent notice letters in August 2010 and September 2010 to the United States Army Medical Department Activity (MEDDAC) at Camp Zama, Japan, for copies of the Veteran's treatment records at that facility prior to his death.  In September 2010, a representative from Camp Zama informed the AOJ that records were only kept for 2 years, and because the Veteran had died approximately 19 years earlier, such records would not be available.  Nevertheless, in February 2013 correspondence, appellant indicated that she had received the Veteran's military and medical records from Camp Zama, Japan, which consist of 3 medical folders.  Such documents are pertinent to adjudicating the claim on appeal.  Therefore, the AOJ should request that the appellant submit the records in her possession.

Moreover, the Board notes that a medical opinion has not been obtained in this case.  As such, the AOJ should request such an opinion on remand.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact the appellant and request that she submit copies of the Veteran's medical records from the United States Army MEDDAC at Camp Zama, Japan.  

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims folder to a VA examiner for a medical opinion to address the etiology of the cause of the Veteran's death.  The VA examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and the appellant's assertions.  

The examiner should provide an opinion stating whether it is at least as likely as not that the cause of the Veteran's death was related to his military service.  In particular, he or she should state whether the Veteran's metastatic malignant melanoma was causally or etiologically related to his military service, to include herbicide exposure (notwithstanding the fact that such a presumption may not be presumed).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the issue on appeal should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the appellant and any representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

